      Case 1:19-cv-06260-DAB Document 22 Filed 08/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                                 : Case No.: 19-cv-06260-DAB
WJ HOLDING LIMITED,                                                              :
                                                                                 :
                                    Plaintiff,                                   : DECLARATION OF
          - against -                                                            : SERVICE
                                                                                 :
TRANSDNIESTRIAN MOLDOVIAN REPUBLIC,                                              :
TRANSNISTRIAN REPUBLICAN BANK and CJSC                                           :
TRANSNISTRIAN SBERBANK,                                                          :
                                                                                 :
                                    Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

       JEFFREY FLEISCHMANN, hereby affirms the truth of the foregoing under penalty
of perjury pursuant to 28 U.S.C. §1746, as follows:


       1.          I am the attorney for Plaintiff WJ Holding Limited. I have personal

knowledge of the matters set forth herein. In accordance with the Court Order, dated July 18,

2019, on August 7, 2019, I caused to be served via email the Summons, Petition and

accompanying documents dated July 26, 2019 to Mr. Vadim Krasnoselsky, President of the

TMR     and     Mr.     Sergey     Obolonik,      Minister      of    Economic       Development        at

economy.pmr@gmail.com, obolonik@mer.gospmr.org and psp@president.gospmr.org; Mr.

Alexander Martynov, Chairman of the Government of the TMR at ud.pmr@gov-pmr.org

and office@gov-pmr.org; Mr. Vladislav Tidva, Chairman of Transnistrian Republican Bank

at d.sivakov@cbpmr.net and info@cbpmr.net; and Ms. Svetlana Kalugina, Chairperson of

the Executive Board of CJSC Transnistrian Sberbank at info@prisbank.com and

additionally, on July 29, 2019, via DHL express, to Mr. Vladislav Tidva, Chairman of

Transnistrian Republican Bank, 71 25th October Street, 3300 TIRASPOL, Moldova,

Republic of; Denis Buraga, In-House Counsel, Ministry of Economic Development, 57

Sverdlova Street, 3300 TIRASPOL, Moldova, Republic of; Mr. Alexander Martynov,
      Case 1:19-cv-06260-DAB Document 22 Filed 08/26/19 Page 2 of 2



Chairman of the Government of the TMR, 45 25th October Street, 3300 TIRASPOL,

Moldova, Republic of; and Ms. Svetlana Kalugina Chairperson of the Executive Board of

CJSC Transnistrian Sberbank, 93 25th October Street, 3300 TIRASPOL, Moldova, Republic

of.

  Dated: August 26, 2019
         New York, New York


                                  LAW OFFICE OF JEFFREY FLEISCHMANN PC

                                  By: /s/ Jeffrey Fleischmann
                                         Jeffrey Fleischmann, Esq.

                                  Attorneys for Plaintiff WJ Holding Limited
                                  150 Broadway, Suite 900
                                  New York, NY 10038
                                  Tel. (646) 657-9623
                                  Fax (646) 351-0694
                                  jf@lawjf.com




                                         2
